DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12 and 14-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Daubert (US PUB 2016/0363638).

With respect to claims 1, 11 and 21, Daubert discloses an angle sensor comprising: a plurality of magnetic field sensing elements (See the plurality of sensing elements disposed on [34] in figure 1A of Daubert) configured to detect a magnetic field and generate a respective plurality of magnetic field signals (See paragraphs [0047]-[0049] of Daubert); a processor responsive to the plurality of magnetic field signals (See paragraph [0011] of Daubert) and configured to generate an uncorrected angle signal indicative of an angle of the magnetic field (See paragraphs [0011] and [0068]of Daubert); an error corrector configured to generate an error value using one or more previous samples of the uncorrected angle signal (See paragraph [0068] of Daubert); and a summation element responsive to a current sample of the uncorrected angle signal (See paragraphs [0068] and [0069] of Daubert) and to the error value (See paragraphs [0068] and [0069] of Daubert) and configured to apply the error value to the 
With respect to claim 2, Daubert discloses the angle sensor of claim 1 wherein the error corrector is configured to apply a correction factor to a previous sample of the uncorrected angle signal to generate the error value (See paragraph [0150] in view of paragraph [0174] of Daubert).
With respect to claim 3, Daubert discloses the angle sensor of claim 2 wherein the error corrector is configured to apply the correction factor to the previous sample of the uncorrected angle signal by applying amplitude and phase correction coefficients to a plurality of harmonics of the previous sample of the uncorrected angle signal to generate the error value (See paragraphs [0070], [0071] and [0151] of Daubert).
With respect to claim 4, Daubert discloses the angle sensor of claim 2 wherein the correction factor corresponds to one or more factory errors associated with the angle sensor (See paragraph [0150] of Daubert).
With respect to claim 9, Daubert discloses the angle sensor of claim 1 further comprising a predictor configured to predict a current sample of the uncorrected angle signal based on the one or more previous samples of the uncorrected angle signal and wherein the error corrector is configured to apply the correction factor to the predicted current sample of the uncorrected angle signal to generate the error value (See paragraph [0174] of Daubert).
With respect to claim 10, Daubert discloses the angle sensor of claim 9 wherein the correction factor corresponds to one or more factory errors associated with the angle sensor (See paragraph [0150] of Daubert).
With respect to claim 12, Daubert discloses the method of claim 11 wherein detecting the magnetic field comprises detecting the magnetic field using a plurality of magnetic field sensing elements (See the plurality of sensing elements disposed on [34] in figure 1A of Daubert).
With respect to claim 14, Daubert discloses the method of claim 11 wherein generating the error value further comprises applying a correction factor to a previous sample of the uncorrected angle signal (See paragraph [0068] of Daubert).
With respect to claim 15, Daubert discloses the method of claim 14 wherein applying the correction factor to the previous sample of the uncorrected angle signal comprises applying amplitude and phase correction coefficients [Ak, Ok] to a plurality of harmonics of the previous sample of the uncorrected angle signal (See paragraphs [0070], [0071] and [0151] of Daubert).
With respect to claim 16, Daubert discloses the method of claim 15 wherein amplitude and phase correction coefficients correspond to one or more factory errors associated with the angle sensor (See paragraph [0150] of Daubert).
With respect to claim 17, Daubert discloses the method of claim 11 further comprising: generating a second error value using one or more previous samples of the corrected angle signal; and applying the second error value to the corrected angle signal to generate a second corrected angle signal (See paragraph [0068] of Daubert).
With respect to claim 18, Daubert discloses the method of claim 17 wherein applying the second correction factor to the previous sample of the corrected angle signal comprises applying a piecewise linear function of one or more correction coefficients to the previous sample of the corrected angle signal (See paragraph [0122] of Daubert).
With respect to claim 19, Daubert discloses the method of claim 18 wherein the one or more correction coefficients correspond to one or more system errors associated with a system in which the angle sensor is operated (See paragraph [0070] of Daubert).
With respect to claim 20, Daubert discloses the method of claim 11 further comprising: predicting the current sample of the uncorrected angle signal based on the one or more previous .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Daubert as applied to claim 11 above, and further in view of Romero (US PUB 2017/0356967).

With respect to claim 13, Daubert discloses the method of claim 11 but fails to disclose wherein generating the uncorrected angle signal comprises generating the uncorrected angle signal using a CORDIC processor. However, Romero does disclose generating the uncorrected angle signal comprises generating the uncorrected angle signal using a CORDIC processor (See paragraph [0029] of Romero). Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing .

Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 5, the prior art of record neither shows nor suggests the combination of structural elements wherein a second error corrector configured to generate a second error value using one or more previous samples of the corrected angle signal; and a second summation element responsive to a current sample of the corrected angle signal and to the second error value and configured to apply the second error value to the current sample of the corrected angle signal to generate a second corrected angle signal.
Claims 6-8 depend from objected to claim 5 and are therefore also objected to.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PUB 2019/0178684 discloses a magnetoresistive sensor with stray field cancellation and systems incorporating same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEMILADE S RHODES-VIVOUR whose telephone number is (571)270-5814. The examiner can normally be reached M-F (flex schedule).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TEMILADE S RHODES-VIVOUR/               Examiner, Art Unit 2867                                                                                                                                                                                         
/JERMELE M HOLLINGTON/               Primary Examiner, Art Unit 2858